Exhibit 10.1

FIREEYE, INC.

$400,000,000 1.000% CONVERTIBLE SENIOR NOTES DUE 2035

$400,000,000 1.625% CONVERTIBLE SENIOR NOTES DUE 2035

PURCHASE AGREEMENT

May 27, 2015



--------------------------------------------------------------------------------

May 27, 2015

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

As Representatives of the several

  Initial Purchasers named

  in Schedule I hereto

c/o Morgan Stanley & Co. LLC

      1585 Broadway

      New York, New York 10036

c/o J.P. Morgan Securities LLC

      383 Madison Avenue

      New York, New York 10179

Ladies and Gentlemen:

FireEye, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $400,000,000 principal amount of its 1.000% Convertible
Senior Notes Due 2035 (the “Series A Notes”) and $400,000,000 principal amount
of its 1.625% Convertible Senior Notes due 2035 (the “Series B Notes,” and
together with the Series A Notes, the “Firm Securities”). The Series A Notes
will be issued pursuant to the provisions of an indenture to be dated as of the
Closing Date (as defined below) (the “Series A Indenture”) between the Company
and U.S. Bank National Association, as Trustee (the “Trustee”), and the Series B
Notes will be issued pursuant to the provisions of an indenture to be dated as
of the Closing Date (the “Series B Indenture,” and together with the Series A
Indenture, the “Indentures”) between the Company and the Trustee. The Company
also proposes to issue and sell to the Initial Purchasers not more than an
additional $60,000,000 principal amount of its Series A Notes and an additional
$60,000,000 principal amount of its Series B Notes (together, the “Additional
Securities”) if and to the extent that you, as Representatives of the offering,
shall have determined to exercise, on behalf of the Initial Purchasers, the
right to purchase such Additional Securities granted to the Initial Purchasers
in Section 2 hereof. The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities.” The Securities will be
convertible into cash, shares of the Company’s Common Stock, par value $0.0001
per share (the “Underlying Securities”), or a combination of cash and Underlying
Securities, at the Company’s option.

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary Memorandum together with each Additional
Written Offering Communication or other information, if any, each identified in
Schedule II hereto under the caption Time of Sale Memorandum; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities by any form of general solicitation or advertising (as those terms
are used in Regulation D under the Securities Act). As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement,” “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein. In connection with the offering of the Securities, the Company is
entering into prepaid forward stock purchase transactions with Morgan Stanley &
Co. LLC (the “Prepaid Forward Agreements”).

1. Representations and Warranties. The Company represents and warrants to, and
agrees with each of the Representatives that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any Additional Written Offering
Communication prepared, used or referred to by the Company, when considered
together with the Time of Sale Memorandum, at the time of its use did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iv) any General Solicitation that
is not an Additional Written Offering Communication, made by the Company or by
the Initial Purchaser with the consent of the Company, when considered together
with the Time of Sale Memorandum, at the time when made or used did not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (v) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not

 

2



--------------------------------------------------------------------------------

misleading, except that the representations and warranties set forth in this
paragraph do not apply to statements or omissions in the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum, Additional Written Offering
Communication or General Solicitation based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own or lease its property and to conduct its business as
described in the Time of Sale Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(d) Each subsidiary of the Company has been duly organized, is validly existing
and in good standing under the laws of the jurisdiction of its organization (to
the extent such concepts are applicable under such laws), has the corporate
power and authority to own or lease its property and to conduct its business as
described in the Time of Sale Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock of
each subsidiary of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable and are owned directly by the Company, free
and clear of all liens, encumbrances, equities or claims, except to the extent
that such liens, encumbrances, equities or claims would not be reasonably likely
to have a material adverse effect on the Company and its subsidiaries, taken as
a whole.

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

(f) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Memorandum and the
Final Memorandum.

(g) The shares of Common Stock of the Company outstanding prior to the issuance
of the Securities have been duly authorized and are validly issued, fully paid
and non-assessable.

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indentures and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be

 

3



--------------------------------------------------------------------------------

valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability, and will be entitled to the benefits of the Indentures pursuant
to which such Securities are to be issued, and the Securities and the Indentures
will conform in all material respects to the descriptions thereof in each of the
Time of Sale Memorandum and the Final Memorandum.

(i) The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (assuming the Company elects to physically settle
the Securities upon conversion and the maximum conversion rate under any
make-whole adjustment applies (such maximum number, the “Conversion Shares”))
have been duly authorized and reserved for issuance and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

(j) The Prepaid Forward Agreements have been duly authorized, executed and
delivered by, and are valid and binding agreements of, the Company, enforceable
in accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability; and conform as to legal matters to the description
thereof contained in each of the Time of Sale Memorandum and the Final
Memorandum.

(k) Each Indenture has been duly authorized, and the Company has full right,
power and authority to execute and deliver each Indenture, and to perform its
obligations thereunder; on the Closing Date, each Indenture will have been duly
executed and delivered by the Company and, when duly executed and delivered by
the Trustee, will be a valid and binding agreement of, the Company, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability.

(l) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indentures, the Prepaid
Forward Agreements and the Securities will not contravene any provision of
(i) applicable law, (ii) the certificate of incorporation or bylaws of the
Company, (iii) any agreement or other instrument binding upon the Company or any
of its subsidiaries, or (iv) any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any subsidiary,
except that in the cases of (i) and (iii) as would not, individually or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole, or on the ability of the Company to perform its obligations
under this Agreement, the Indentures, the Prepaid Forward Agreements or the
Securities, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indentures, the Prepaid Forward Agreements or the Securities, except such as may
be required by the securities or Blue Sky laws of the various states or foreign
jurisdictions in connection with the offer and sale of the Securities.

(m) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.

 

4



--------------------------------------------------------------------------------

(n) The Company is not (i) in violation of its certificate of incorporation or
bylaws; (ii) in default, and no event has occurred that, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company is subject; or
(iii), to its knowledge, in violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that would not, individually or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(o) Other than proceedings accurately described in all material respects in the
Time of Sale Memorandum, there are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject other than proceedings that would not have a
material adverse effect on the Company and its subsidiaries, taken as a whole,
or on the power or ability of the Company to perform its obligations under this
Agreement, the Indentures, the Prepaid Forward Agreements or the Securities or
to consummate the transactions contemplated by the Time of Sale Memorandum.

(p) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, be reasonably likely to have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

(q) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, be reasonably likely to have a material adverse effect on the Company
and its subsidiaries, taken as a whole.

(r) The Company is not, and after giving effect to the transactions contemplated
by the Prepaid Forward Agreements and the offering and sale of the Securities
and the application of the proceeds thereof as described in the Final Memorandum
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

 

5



--------------------------------------------------------------------------------

(s) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent (other than any agent that is an Initial
Purchaser, as to which no representation is given), (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner that would require the registration under the
Securities Act of the Securities, (ii) made any General Solicitation that is not
an Additional Written Offering Communication other than General Solicitations
listed on Schedule II hereto or those made with the prior written consent of
Morgan Stanley & Co. LLC and J.P. Morgan Securities LLC, or (iii) offered,
solicited offers to buy or sold the Securities in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

(t) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indentures under the Trust Indenture Act of 1939, as amended.

(u) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(v) Neither (i) the Company nor any of its subsidiaries or controlled
affiliates, (ii) any director or officer of the Company or any of its
subsidiaries or controlled affiliates, nor (iii) to the Company’s knowledge, any
employee, agent or representative of the Company or of any of its subsidiaries
or affiliates acting on behalf of the Company or any of its subsidiaries or
controlled affiliates, has taken or will take any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to improperly influence official action or secure an improper
advantage for the Company or its subsidiaries; and the Company and its
subsidiaries and controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws.

(w) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

6



--------------------------------------------------------------------------------

(x) (i) Neither the Company nor any of its subsidiaries, nor any director or
officer thereof, nor, to the Company’s knowledge, any employee, agent,
controlled affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

(y) The Company and its subsidiaries have filed all federal, state, local and
foreign tax returns required to be filed through the date of this Agreement or
have requested extensions thereof (except where the failure to file would not,
individually or in the aggregate, have a material adverse effect on the Company
and its subsidiaries, taken as a whole) and have paid all taxes required to be
paid thereon (except for cases in which the failure to file or pay would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or, except as currently being contested in good faith and for which
reserves required by U.S. generally accepted accounting principles (“U.S. GAAP”)
have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a material adverse effect on the Company
and its subsidiaries, taken as a whole.

(z) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in

 

7



--------------------------------------------------------------------------------

conformity with U.S. GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum is accurate.
Except as described in the Time of Sale Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(aa) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(bb) The financial statements of the Company in each of the Time of Sale
Memorandum and the Final Memorandum present fairly the financial position of the
Company as of the dates indicated and the results of its operations and cash
flows for the periods specified. Such financial statements have been prepared in
conformity with U.S. GAAP applied on a consistent basis throughout the periods
involved.

(cc) To the extent required under applicable rules, the Company maintains
disclosure controls and procedures that comply with the requirements of the
Exchange Act; such disclosure controls and procedures have been designed to
ensure that material information relating to the Company and its subsidiaries is
made known to the Company’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective.

(dd) Subsequent to the respective dates as of which information is given in each
of the Time of Sale Memorandum and the Final Memorandum, and except as disclosed
in the Time of Sale Memorandum and the Final Memorandum, (i) the Company and its
subsidiaries have not incurred any material liability or obligation, direct or
contingent, nor entered into any material transaction; (ii) the Company has not
purchased any of its outstanding capital stock other than from its employees or
other service providers in connection with the termination of their service, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iii) there has
not been any material change in the capital stock, short-term debt or long-term
debt of the Company and its subsidiaries, except in each case as described in
each of the Time of Sale Memorandum and the Final Memorandum, respectively.

(ee) The Company and its subsidiaries do not own any real property. The Company
and its subsidiaries have good and marketable title to all personal property
owned by them which is material to the business of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum or such as do not materially diminish the value of such property and
do not materially interfere with the use made and

 

8



--------------------------------------------------------------------------------

proposed to be made of such property by the Company and its subsidiaries; and
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and, to the Company’s
knowledge, enforceable leases with such exceptions as are not material and do
not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries, in each case except
as described in the Time of Sale Memorandum.

(ff) The Company and its subsidiaries own or possess, or can acquire on
commercially reasonable terms, all material patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now conducted by them (the “Company
Intellectual Property”), and, except as disclosed in the Time of Sale
Memorandum, neither the Company nor any of its subsidiaries has received any
notice of infringement of or conflict with rights of others with respect to any
of the foregoing or otherwise which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would reasonably be expected to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole. Except as disclosed in the Time of Sale Memorandum, or as would not,
individually or in the aggregate, have a material adverse effect on the Company
and its subsidiaries, taken as a whole: (i) to the Company’s knowledge, there
are no third parties who have been able to establish any material rights to any
Company Intellectual Property, except for the retained rights of the owners of
the Company Intellectual Property that is licensed to the Company; (ii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others (A) challenging the validity, enforceability or scope of any
Company Intellectual Property or (B) challenging the Company’s rights or any of
its subsidiaries’ rights in or to any Company Intellectual Property; and
(iii) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others that the Company or any of its subsidiaries
materially infringes or misappropriates any intellectual property or other
proprietary rights of others, and neither the Company nor any of its
subsidiaries is aware of any fact which would form a reasonable basis for any
such action, suit, proceeding or claim.

(gg) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that could have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

(hh) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not be reasonably likely
to have a material adverse effect on the Company and its subsidiaries, taken as
a whole, except as described in the Time of Sale Memorandum.

 

9



--------------------------------------------------------------------------------

(ii) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to obtain such certificates, authorizations or permits would not,
individually or in the aggregate, be reasonably likely to have a material
adverse effect on the Company and its subsidiaries, taken as a whole, and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Time of Sale Memorandum.

(jj) The Company has timely made all filings required to be made by it pursuant
to the Exchange Act, and the rules and regulations promulgated thereunder.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.50% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $60,000,000
principal amount of Series A Notes and up to $60,000,000 principal amount of
Series B Notes, in each case representing the Additional Securities at the
Purchase Price plus accrued interest, if any, to the date of payment and
delivery. The Representatives may exercise this right on behalf of the Initial
Purchasers in whole or from time to time in part by giving written notice to the
Company; provided that any Option Closing Date (as defined below) shall occur
within a period (the “Exercise Period”) of thirteen calendar days from, and
including, the Closing Date. Any exercise notice shall specify the principal
amount of Additional Securities to be purchased by the Initial Purchasers and
the date on which such Additional Securities are to be purchased. Each purchase
date must be within the Exercise Period, and must be at least one business day
after the written notice is given and may not be earlier than the closing date
for the Firm Securities nor later than five business days after the date of such
notice. On each day, if any, that Additional Securities are to be purchased (an
“Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Additional Securities (subject to
such adjustments to eliminate fractional Securities as the Representatives may
determine) that bears the same proportion to the total principal amount of
Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule I opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.

3. Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in their judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on June 2, 2015, or at
such other time on the same or such other date, not later than June 9, 2015, as
shall be designated in writing by the Representatives. The time and date of such
payment are hereinafter referred to as the “Closing Date.”

 

10



--------------------------------------------------------------------------------

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than the last day of the Exercise
Period, as shall be designated in writing by the Representatives.

The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives on the Closing Date
or an Option Closing Date, as the case may be, for the respective accounts of
the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor plus accrued interest, if any, to the
date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations.

(a) The several obligations of the Initial Purchasers to purchase and pay for
the Firm Securities on the Closing Date are subject to the following conditions:

(i) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(A) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined in Section 3(a)(62) of the Exchange Act; and

(B) there shall not have occurred or shall exist any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in the Representatives’ judgment,
is material and adverse and that makes it, in the Representatives’ judgment,
impracticable or inadvisable to market the Securities on the terms and in the
manner contemplated in the Time of Sale Memorandum.

(C) The Representatives shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i)(A) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and

 

11



--------------------------------------------------------------------------------

correct as of the Closing Date and that the Company has complied with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date. The officer signing and
delivering such certificate may rely upon the best of his or her knowledge as to
proceedings threatened.

(D) The Representatives shall have received on the Closing Date an opinion of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, outside counsel for
the Company, dated the Closing Date, to the effect set forth in Exhibit A. Such
opinion shall be rendered to the Initial Purchasers at the request of the
Company and shall so state therein.

(E) The Representatives shall have received on the Closing Date an opinion of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, dated the Closing
Date, in form and substance satisfactory to the Representatives.

(F) The Representatives shall have received on the Closing Date an opinion of
Cooley LLP, counsel for the Initial Purchasers, dated the Closing Date, in form
and substance satisfactory to the Representatives.

(G) The Representatives shall have received on each of the date hereof and the
Closing Date a letter, dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Initial Purchasers, from
Deloitte & Touche LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(H) The Conversion Shares issuable upon conversion of the Securities shall have
been approved for listing, subject to notice of issuance, by The NASDAQ Global
Select Market and reasonably satisfactory evidence of such approval shall have
been provided to the Representatives.

(I) The “lock-up” agreements, each substantially in the form of Exhibit B
hereto, between the Representatives and certain shareholders, officers and
directors of the Company relating to sales and certain other dispositions of
shares of common stock or certain other securities, delivered to the
Representatives on or before the date hereof, shall be in full force and effect
on the Closing Date.

 

12



--------------------------------------------------------------------------------

(b) The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representatives on the
applicable Option Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(a)(i)(C) hereof remains true and correct as of such
Option Closing Date;

(ii) an opinion of Wilson Sonsini Goodrich & Rosati, Professional Corporation,
outside counsel for the Company, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion required by Section 5(a)(i)(D) hereof;

(iii) an opinion of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, dated the Option Closing Date, relating to the Additional Securities
to be purchased on such Option Closing Date and otherwise to the same effect as
the opinion required by Section 5(a)(i)(E) hereof;

(iv) an opinion of Cooley LLP, counsel for the Initial Purchasers, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion
required by Section 5(a)(i)(F) hereof;

(v) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchasers, from Deloitte & Touche LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 5(a)(i)(G) hereof;
provided that the letter delivered on the Option Closing Date shall use a
“cut-off date” not earlier than three business days prior to such Option Closing
Date;

(vi) the Conversion Shares issuable upon conversion of the Securities shall have
been approved for listing, subject to notice of issuance, by The NASDAQ Global
Select Market and reasonably satisfactory evidence of such approval shall have
been provided to the Representatives; and

(vii) such other documents as the Representatives may reasonably request with
respect to the good standing of the Company, the due authorization, execution
and authentication of the Additional Securities to be sold on such Option
Closing Date and other matters related to the execution and authentication of
such Additional Securities.

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to the Representatives in New York City, without charge, as soon
as reasonably practicable, but in no event later than 10:00 a.m. New York City
time on the business day next succeeding the date of this Agreement and during
the period mentioned in Section 6(d) or (e), as many copies of the Time of Sale
Memorandum, the Final Memorandum, any documents incorporated by reference
therein and any supplements and amendments thereto as the Representatives may
reasonably request.

 

13



--------------------------------------------------------------------------------

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Representatives a
copy of each such proposed amendment or supplement and not to use any such
proposed amendment or supplement to which the Representatives reasonably object.

(c) To furnish to the Representatives a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which the Representatives reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request.

(g) To cooperate with the Representatives and use its reasonable efforts to
permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

(h) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering

 

14



--------------------------------------------------------------------------------

Communication prepared by or on behalf of, used by, or referred to by the
Company and any amendments and supplements to any of the foregoing, including
all printing costs associated therewith, and the delivering of copies thereof to
the Initial Purchasers, in the quantities herein above specified, (ii) all costs
and expenses related to the transfer and delivery of the Securities to the
Initial Purchasers, including any transfer or other taxes payable thereon,
(iii) the cost of printing or producing any Blue Sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in
Section 6(f) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, up to $10,000 in the aggregate, (iv) any fees charged by rating
agencies for the rating of the Securities, (v) the fees and expenses, if any,
incurred in connection with the admission of the Securities for trading any
appropriate market system, (vi) the costs and charges of the Trustee and any
transfer agent, registrar or depositary, (vii) the cost of the preparation,
issuance and delivery of the Securities, (viii) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Securities, including,
without limitation, expenses associated with the preparation or dissemination of
any electronic road show, expenses associated with production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the representatives and officers of the Company and any
such consultants, and the cost of any aircraft chartered in connection with the
road show, (ix) the document production charges and expenses associated with
printing this Agreement, (x) the fees and expenses incurred in connection with
the listing of the Conversion Shares on The NASDAQ Global Select Market and
(xi) all other costs and expenses incident to the performance of the obligations
of the Company hereunder for which provision is not otherwise made in this
Section 6(h). It is understood, however, that except as provided in this
Section 6(h), Section 8 (Indemnity and Contribution), and the last paragraph of
Section 10, the Initial Purchasers will pay all of their costs and expenses,
including fees and disbursements of their counsel, transfer taxes payable on
resale of any of the Securities by them and any advertising expenses connected
with any offers they may make.

(i) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(j) To furnish the Representatives with any proposed General Solicitation to be
made by the Company or on its behalf before its use, and not to make or use any
proposed General Solicitation without the prior written consent of Morgan
Stanley & Co. LLC and J.P. Morgan Securities LLC.

(k) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

 

15



--------------------------------------------------------------------------------

(l) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(m) Until all restrictive legends have been removed from the Securities, the
Company will not, and will not permit any of its controlled “affiliates” (as
defined in Rule 144 under the Securities Act (“Rule 144”)) to resell any of the
Securities or the Underlying Securities issuable upon conversion of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them (other than pursuant to a registration statement
or exemption from registration under the Securities Act that results in such
securities not constituting “restricted securities” under Rule 144).

(n) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(o) The Company shall reserve and keep available at all times, free of
preemptive rights, the Conversion Shares for the purpose of enabling the Company
to satisfy any obligations to issue the maximum number of Conversion Shares as
may be issuable from time to time upon conversion of the Securities.

(p) The Company shall apply the net proceeds from its sale of the Securities in
the manner described under the caption “Use of Proceeds” in the Time of Sale
Memorandum and the Final Offering Memorandum.

(q) The Company shall maintain, at its expense, a registrar and transfer agent
for the Underlying Securities.

(r) Upon request of any Initial Purchaser, to furnish, or cause to be furnished,
to such Initial Purchaser, an electronic version of the Company’s trademarks,
service marks and corporate logo for use on the website, if any, operated by
such Initial Purchaser for the purpose of facilitating the on-line offering of
the Securities (the “License”); provided, however, that the License shall be
used solely for the purpose described above, is granted without any fee and may
not be assigned or transferred.

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum (the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable for common stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the common stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement or any
issuance of Underlying Securities upon conversion thereof, (b) the issuance by
the Company of any shares of common stock upon the exercise of an option or
warrant or the conversion of a security outstanding on the date hereof of which
the Initial Purchasers have been advised in writing or for which a filing has
been made under Section 16(a) of the Exchange Act, (c) the grant of options or
the issuance of shares of

 

16



--------------------------------------------------------------------------------

common stock by the Company to employees, officers, directors, advisors or
consultants of the Company pursuant to employee benefit plans in effect on the
date hereof, (d) the establishment of a trading plan pursuant to Rule 10b5-1
under the Exchange Act for the transfer of shares of common stock, provided that
(A) such plan does not provide for the transfer of common stock during the
Restricted Period and (B) to the extent a public announcement or filing under
the Exchange Act, if any, is required of or voluntarily made by or on behalf of
the Company regarding the establishment of such plan, such announcement or
filing shall include a statement to the effect that no transfer of common stock
may be made under such plan during the Restricted Period, (e) the sale or
issuance of or entry into an agreement to sell or issue shares of common stock
or securities convertible into or exercisable for common stock in connection
with any (i) merger, (ii) acquisition of securities, businesses, property or
other assets, (iii) joint ventures, (iv) strategic alliances, (v) equipment
leasing arrangements or (vi) debt financing, provided, that the aggregate number
of shares of common stock, or securities convertible into or exercisable for
common stock, (on an as-converted or as-exercised basis, as the case may be)
that the Company may sell or issue or agree to sell or issue pursuant to this
clause (e) shall not exceed 10% of the total number of shares of the common
stock issued and outstanding immediately following the completion of the
transactions contemplated by this Agreement, and provided further, that each
recipient of shares of common stock or securities convertible into or
exercisable for common stock pursuant to this clause (e) shall execute a lock-up
agreement substantially in the form of Exhibit B hereto. For the avoidance of
doubt, the restrictions in this paragraph do not apply to the Company’s entry
into and performance under or termination of the Prepaid Forward Agreements.

7. Offering of Securities; Restrictions on Transfer. Each Initial Purchaser,
severally and not jointly, represents and warrants and agrees that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”) and an accredited investor within the meaning of Rule
501(a) of Regulation D under the Securities Act;

(b) It has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by any General Solicitation, other
than a permitted communication listed on Schedule II hereto, or those made with
the prior written consent of the Company, or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act;

(c) It has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities except within the United States to
persons that it reasonably believes to be QIBs in transactions pursuant to Rule
144A under the Securities Act, and that, in each case, in purchasing Securities,
is deemed to have represented and agreed as provided in the Final Memorandum
under the caption “Transfer Restrictions.”

8. Indemnity and Contribution.

(a) The Company agrees to indemnify and hold harmless each Initial Purchaser,
each person, if any, who controls any Initial Purchaser within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged

 

17



--------------------------------------------------------------------------------

untrue statement of a material fact contained in the Preliminary Memorandum, the
Time of Sale Memorandum, any Additional Written Offering Communication prepared
by or on behalf of, used by, or referred to by the Company, any General
Solicitation made by the Company, any “road show” as defined in Rule 433(h)
under the Securities Act (a “road show”), the Final Memorandum or any amendment
or supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
therein.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
road show, General Solicitation set forth in Schedule II hereto, the Final
Memorandum or any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, or (iii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the indemnifying party shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by Morgan Stanley & Co. LLC and J.P. Morgan Securities LLC, in the case
of parties indemnified pursuant to Section 8(a), and by the Company, in the case
of parties indemnified pursuant to Section 8(b). The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by

 

18



--------------------------------------------------------------------------------

reason of such settlement or judgment. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses but after deducting discounts and commissions) received by
the Company and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the respective principal amount of
Securities they have purchased hereunder, and not joint.

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price of the Securities distributed by such Initial Purchaser in
the offering exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or

 

19



--------------------------------------------------------------------------------

alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade or other relevant exchanges, (ii) trading of any securities of the
Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in the Representatives’ judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in the
Representatives’ judgment, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum or the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it has or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it has or they have agreed to purchase hereunder
on such date and the aggregate principal amount of Securities with respect to
which such default occurs is more than one-tenth of the aggregate principal
amount of Firm Securities to be purchased on such date, and arrangements
satisfactory

 

20



--------------------------------------------------------------------------------

to the Representatives and the Company for the purchase of such Firm Securities
are not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or of the
Company. In any such case either the Representatives or the Company shall have
the right to postpone the Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Time of Sale
Memorandum, the Final Memorandum or in any other documents or arrangements may
be effected. If, on an Option Closing Date, any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Additional Securities and the
aggregate principal amount of Additional Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the principal amount of
Additional Securities that such non-defaulting Initial Purchasers would have
been obligated to purchase in the absence of such default. Any action taken
under this paragraph shall not relieve any defaulting Initial Purchaser from
liability in respect of any default of such Initial Purchaser under this
Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

11. Entire Agreement.

(a) This Agreement, together with any contemporaneous written agreements and any
prior written agreements (to the extent not superseded by this Agreement) that
relate to the offering of the Securities, represents the entire agreement
between the Company and the Initial Purchasers with respect to the preparation
of the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, the conduct of the offering, and the purchase and sale of the
Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms length, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (ii) the
Initial Purchasers owe the Company only those duties and obligations set forth
in this Agreement and prior written agreements (to the extent not superseded by
this Agreement) if any, and (iii) the Initial Purchasers may have interests that
differ from those of the Company. The Company waives to the full extent
permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

21



--------------------------------------------------------------------------------

13. Applicable Law. This Agreement, and any claim, controversy or dispute
relating to or arising out of this Agreement, shall be governed by and construed
in accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to the Representatives in care of Morgan Stanley & Co. LLC, 1585 Broadway, New
York, New York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to
the Legal Department; and, in care of J.P. Morgan Securities LLC, 383 Madison
Avenue, New York, New York 10179, fact (212) 622-8358); Attention: Equity
Syndicate Desk; and if to the Company shall be delivered, mailed or sent to
FireEye, Inc., 1440 McCarthy Blvd., Milpitas, California 95035, Attention:
General Counsel, with a copy to Wilson Sonsini Goodrich & Rosati Professional
Corporation, 650 Page Mill Road, Palo Alto, CA 94304, Attention: Aaron Alter and
Jon Avina.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

Very truly yours, FireEye, Inc. By:

/s/ Michael Sheridan

Name: Michael Sheridan Title: Senior Vice President and Chief Financial Officer

 

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

 

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.

By: Morgan Stanley & Co. LLC By:

/s/ David Oakes

Name: David Oakes Title: Managing Director

 

By: J.P. Morgan Securities LLC By:

/s/ Sudheer Tegulapalle

Name: Sudheer Tegulapalle Title: Executive Director

 

23



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of Series
A Notes to be Purchased  

Morgan Stanley & Co. LLC

   $ 220,000,000   

J.P. Morgan Securities LLC

   $ 140,000,000   

Nomura Securities International, Inc.

   $ 40,000,000      

 

 

 

Total:

$ 400,000,000      

 

 

 

 

Initial Purchaser

   Principal Amount of Series
B Notes to be Purchased  

Morgan Stanley & Co. LLC

   $ 220,000,000   

J.P. Morgan Securities LLC

   $ 140,000,000   

Nomura Securities International, Inc.

   $ 40,000,000      

 

 

 

Total:

$ 400,000,000      

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

1. Preliminary Memorandum issued May 26, 2015

 

2. Pricing Term Sheet, dated May 27, 2015

Permitted Additional Written Offering Communications

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities

Pricing Term Sheet, dated May 27, 2015

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF COUNSEL FOR THE COMPANY

On the basis of the foregoing and in reliance thereon and subject to the
limitations and qualifications set forth herein, we are of the opinion that:

 

  1. The Company is a corporation duly incorporated and validly existing under
the laws of the State of Delaware and is in good standing under such laws. The
Company has requisite corporate power to own or lease its properties and carry
on its business, as described in the Final Offering Memorandum. The Company is
qualified to do business and is in good standing as a foreign corporation in the
State of California.

 

  2. The execution and delivery of the Operative Documents have been duly
authorized by all necessary corporate action on the part of the Company, and the
Purchase Agreement has been duly executed and delivered by the Company.

 

  3. The Company has the corporate power to execute and deliver the Operative
Documents and to perform its obligations under the terms of the Operative
Documents.

 

  4. The authorized capital stock of the Company is as set forth in the Final
Offering Memorandum under the caption “Description of Capital Stock.” The
Securities being issued on the date hereof are in the form contemplated in the
applicable Indenture and have been duly authorized by all necessary corporate
action of the Company and have been duly executed by the Company and when
authenticated by the Trustee in accordance with the terms of the applicable
Indenture (which authentication we have not determined by inspection of the
Securities) and issued and delivered to the Initial Purchasers against payment
of the purchase price therefor specified in the Purchase Agreement, the
Securities will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

 

  5. Each Indenture has been duly authorized by all necessary corporate action
on the part of the Company and each Indenture has been duly executed and
delivered by the Company and each Indenture constitutes a valid and binding
instrument, enforceable against the Company in accordance with its terms.

 

  6.

The shares of Common Stock initially issuable upon conversion of the Securities
(assuming full physical settlement of the Securities of each series and
including shares of Common Stock issuable with respect to any Make-Whole
Fundamental Change (as defined in the applicable Indenture)) (the

 

A-1



--------------------------------------------------------------------------------

  “Shares”) have been duly authorized and reserved by all necessary corporate
action on the part of the Company and the Shares, if any, when issued upon due
conversion of the applicable Securities in accordance with the terms of such
Securities and the applicable Indenture would, if issued today, be validly
issued, fully paid and nonassessable and free of preemptive rights arising under
the Certificate of Incorporation or Bylaws or the DGCL.

 

  7. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes” insofar as such
statements purport to constitute a summary of the terms of the Indentures and
the Securities, fairly summarize such terms in all material respects.

 

  8. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to summarize the United States federal
tax laws referred to therein or legal conclusions with respect thereto, are fair
summaries in all material respects.

 

  9. The statements set forth in the General Disclosure Package and Final
Offering Memorandum under the caption “Description of Capital Stock,” insofar as
such statements constitute summaries of legal matters or documents, fairly
summarize the matters and documents referred to therein in all material
respects.

 

  10. The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
General Disclosure Package, will not be required to be registered as, an
“investment company,” as such term is defined in the Investment Company Act.

 

  11. None of the issuance and sale of the Securities being delivered on the
date hereof, the execution, delivery and performance by the Company of its
obligations under the Purchase Agreement, the Indentures and the Securities or
the consummation of the transactions contemplated thereby will (i) violate the
Certificate of Incorporation or Bylaws, (ii) conflict with, result in a breach
or violation by the Company of any of the terms or provisions of, or constitute
a default by the Company under any Reviewed Agreement, (iii) result in a
violation of any Reviewed Judgment, or (iv) contravene any applicable law.

 

  12.

No consent, approval, authorization, order, registration or qualification of or
with any U.S. federal, New York, California or Delaware (solely with respect to
the DGCL) governmental agency or body or court is required for the execution and
delivery of the Purchase Agreement, the offer, sale or issuance by the Company
of the Securities or the consummation by the

 

A-2



--------------------------------------------------------------------------------

  Company of the transactions contemplated by the Purchase Agreement or the
Indentures, except (i) such as have been obtained under the Securities Act,
(ii) such as may be required under state securities or Blue Sky laws, and
(iii) as contemplated by the Operative Documents.

 

  13. Assuming the accuracy of the Initial Purchasers’ representations contained
in the Purchase Agreement and the accuracy of the Company’s representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indentures or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indentures under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the consequences thereof).

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF LOCK-UP LETTER]

LOCK-UP LETTER

            , 2015

Morgan Stanley & Co. LLC

      J.P. Morgan Securities LLC, as the Representatives of the several Initial
Purchasers

      listed in the Purchase Agreement referred to below

c/o Morgan Stanley & Co. LLC

      1585 Broadway

      New York, NY 10036

      J.P. Morgan Securities LLC

      383 Madison Avenue

      New York, NY 10179

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC (“Morgan Stanley”) and
J.P. Morgan Securities LLC propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with FireEye, Inc., a Delaware corporation (the
“Company”), providing for the offering (the “Offering”) by the several initial
purchasers who are parties thereto, including Morgan Stanley and J.P. Morgan
Securities LLC (collectively, the “Initial Purchasers”), of Convertible Senior
Notes due 2035 of the Company (the “Series A Notes”) and Convertible Senior
Notes due 2035 of the Company (the “Series B Notes,” and together with the
Series A Notes, the “Securities”). Subject to the terms and conditions set forth
in the Purchase Agreement, the Securities will be convertible into shares of the
Common Stock (par value $0.0001 per share) of the Company (the “Common Stock”).

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Morgan Stanley on behalf of
the Initial Purchasers, the undersigned will not, during the period commencing
on the date hereof and ending 90 days after the date of the final offering
memorandum (the “Restricted Period”) relating to the Offering (the “Final
Memorandum”), (1) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock beneficially owned (as such
term is used in Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), by the undersigned or any other securities so owned
convertible into or exercisable or exchangeable for Common Stock or (2) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of

 

B-1



--------------------------------------------------------------------------------

the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.

The restrictions described in the foregoing paragraph shall not apply to:

(a) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock (i) to the spouse, domestic
partner, parent, sibling, child or grandchild (each, an “immediate family
member”) of the undersigned or to a trust formed for the benefit of the
undersigned or of an immediate family member of the undersigned, (ii) by bona
fide gift, will or intestacy, (iii) if the undersigned is a corporation,
partnership, limited liability company or other business entity (A) to another
corporation, partnership, limited liability company or other business entity
that controls, is controlled by or is under common control with the undersigned
or (B) as part of a disposition, transfer or distribution by the undersigned to
its equity holders, or (iv) if the undersigned is a trust, to a trustor or
beneficiary of the trust; provided that in the case of any transfer or
distribution pursuant to this clause (a), (i) each transferee, donee or
distributee shall sign and deliver a lock-up agreement substantially in the form
of this agreement prior to or upon such transfer or distribution, and (ii) no
filing under Section 16(a) of the Exchange Act, reporting a reduction of
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the Restricted Period;

(b) (i) the receipt by the undersigned from the Company of shares of Common
Stock upon the exercise of options, insofar as such option is outstanding as of
the date of the Final Memorandum, (ii) the transfer of shares of Common Stock or
any securities convertible into Common Stock to the Company upon a vesting event
of the Company’s securities, including, without limitation, restricted stock
units, or upon the exercise of options or warrants to purchase the Company’s
securities on a “cashless” or “net exercise” or “net issuance” basis to cover
tax withholding obligations of the undersigned in connection with such vesting
or exercise, or (iii) the sale of shares of Common Stock underlying outstanding
restricted stock units to cover the payment of tax withholding obligations upon
the vesting of such awards, provided that in the case of either (i) or (ii), no
filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made within 30 days after the date of the Final Memorandum, and
after such 30th day, any filing under Section 16(a) of the Exchange Act shall
clearly indicate in the footnotes thereto that (a) the filing relates to the
circumstances described in (i) or (ii), as the case may be, (b) no shares were
sold by the reporting person and (c) in the case of (i), the shares received
upon exercise of the option are subject to a lock-up agreement with the Initial
Purchasers of the Offering;

(c) the transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to the Company pursuant to
agreements under which the shares were issued and the Company has the option to
repurchase such shares or securities or a right of first refusal with respect to
transfers of such shares or securities, provided that no filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
within 30 days after the date of the Final Memorandum, and after such 30th day,
any filing under Section 16(a) of the Exchange Act shall clearly indicate in the
footnotes thereto that (i) the filing relates to the transfer of such shares or
securities to the Company pursuant to such repurchase option or right of first
refusal, as the case may be, and (ii) no shares were sold by the reporting
person;

(d) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) for the transfer of shares of Common Stock,
provided that (i) such plan does not provide for the transfer of Common Stock
during the Restricted Period and (ii) to the extent a

 

B-2



--------------------------------------------------------------------------------

public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period;

(e) the transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock that occurs solely by operation of
law or by order of a court of competent jurisdiction, provided that the
transferee shall sign and deliver a lock-up agreement substantially in the form
of this agreement;

(f) the disposition by the undersigned of shares of Common Stock purchased from
the Company pursuant to any employee stock purchase plan filed with the
Securities and Exchange Commission prior to the date hereof, provided that no
filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made during the Restricted Period; or

(g) sales of Common Stock made pursuant to a trading plan pursuant to Rule
10b5-1 that has been entered into by the undersigned prior to the date of this
agreement; provided, that to the extent a public announcement or filing under
the Exchange Act, if any, is required or voluntarily made by or on behalf of the
undersigned or the Company regarding any such sales, such announcement or filing
shall include a statement to the effect that the sale was effected pursuant to a
trading plan pursuant to Rule 10b5-1.

In addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley on behalf of the Initial Purchasers, it will not, during the
Restricted Period, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

This agreement shall automatically terminate upon the earliest to occur, if any,
of (a) the date the Company advises the Representatives, in writing, prior to
the execution of the Purchase Agreement, that it has determined not to proceed
with the Offering, (b) the date of the termination of the Purchase Agreement if
prior to the closing of the Offering, (c) August 15, 2015, if the Purchase
Agreement has not been executed by that date, or (d) the consummation of a bona
fide third party tender offer, merger, consolidation or other similar
transaction made to all holders of the Common Stock involving a change of
control of the Company (as defined below), provided that in the event that the
tender offer, merger, consolidation or other such transaction is not completed,
the Common Stock owned by the undersigned shall remain subject to the
restrictions contained in this agreement. For the purposes of the immediately
preceding sentence, a “change of control” means the transfer (whether by tender
offer, merger, consolidation or other similar transaction), in one transaction
or a series of related transactions, to a person or group of affiliated persons
(other than the Initial Purchasers pursuant to the Offering), of shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock if, after such transfer, the stockholders of the Company
immediately prior to such transfer do not own at least twenty percent (20%) of
the outstanding voting securities of the Company (or the surviving entity).

 

B-3



--------------------------------------------------------------------------------

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

Very truly yours,

 

(Name)

 

(Address)

 

B-4